UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6712


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CEDRIC DANTE ALSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00581-PMD-1)


Submitted:   December 20, 2011            Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cedric Dante Alston, Appellant Pro Se.   Alston Calhoun Badger,
Jr.,   Assistant  United States   Attorney,  Charleston,  South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cedric Dante Alston appeals the district court’s order

denying his motions to compel the Government to file a Fed. R.

Crim. P. 35(b) motion.         On appeal, we confine our review to the

issues raised in the Appellant’s brief.            See 4th Cir. R. 34(b).

Because Alston’s informal brief does not challenge the basis for

the district court’s disposition, Alston has forfeited appellate

review   of   the    court’s    order.       Accordingly,      we   affirm   the

district   court’s    judgment.      We      dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                         2